Case 1:18-cv-03165-PAB-SKC Document 288 Filed 08/16/21 USDC Colorado Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                        U.S. Magistrate Judge S. Kato Crews

  Civil Action No. 1:18-cv-03165-PAB-SKC

  DELMART E.J.M. VREELAND, II,

               Plaintiff,

  v.

  DESIREE VIGIL, et al

               Defendants.


              ORDER AND RECOMMENDATION RE: PLAINTIFF’S
                  MOTION FOR HEARING/CONFERENCE


        This order addresses Plaintiff, Delmart E.J.M. Vreeland, II’s, Motion for

  Hearing/Conference (“Motion”) [#271.] Chief Judge Brimmer referred the Motion to

  the Magistrate Judge. [#272.] The Court has considered the Motion and related

  briefing. No hearing is necessary. For the reasons stated herein, the Court DENIES

  the Motion, and further RECOMMENDS this matter be administratively closed.

  A.    Background

        Plaintiff is a pro se prisoner who, on May 20, 2021, was transferred from the

  Colorado Department of Corrections (“CDOC”) to the Wyoming Department of

  Corrections (“WDOC”). [#276, p.1.] Plaintiff filed the Motion on June 4, 2021, seeking

  an immediate hearing on all his cases pending in this District because of the “seizure


                                            1
Case 1:18-cv-03165-PAB-SKC Document 288 Filed 08/16/21 USDC Colorado Page 2 of 7




  of all legal files, law books, typewriter, and transfer out of (sic) State of Colorado for

  refusing to dismiss all cases.” [#271, p.1.] The Motion also sought a stay of all

  proceedings. [Id.]

        The Court ordered Defendants to respond and “specifically address Plaintiff’s

  allegations regarding the circumstances surrounding his transfer and the seizure of

  his belongings.” [#273.] Defendants Desiree Vigil, Theodore Laurence, Jammie

  Fellhauer, Linda Paro, Vanessa Carson, Lisa Hanks, Lindsay Gouty, Doctor Maul,

  Kristin A. Ruiz, and Julie Tolleson responded on June 21, 2021. [#276.] There,

  Defendants denied Plaintiff’s transfer was in retaliation for refusing to settle his

  pending lawsuits. [Id. p.2.] Instead, Defendant explained Plaintiff’s transfer occurred

  because of Plaintiff’s repeated objections to his placement in general population in

  various CDOC facilities. [Id.] Defendant further explained the interstate transfer to

  Wyoming had been in the works since March 2020, it was delayed as a result of the

  COVID-19 pandemic, and it was reinitiated in May 2021. [Id. p.3.]

        Regarding Plaintiff’s personal property, Defendants assert Plaintiff’s property

  was “secured and transferred to WDOC with him.” [Id.] In support, Defendants

  provided photographs and a video showing Plaintiff’s items being packed and placed

  on the truck with him to Wyoming. [Id.] Defendant further states Plaintiff was

  expected to receive his property in accordance with WDOC’s procedures and

  protocols. [Id. p.3.] Based on Defendant’s Response, the Court granted Plaintiff leave

  to reply on or before July 9, 2021. [#278.]

                                                2
Case 1:18-cv-03165-PAB-SKC Document 288 Filed 08/16/21 USDC Colorado Page 3 of 7




         On July 23, 2021, Plaintiff sent the Court a 52-pound box containing various

  documents (“Exhibit A”). [#286, p.2.]1 Before sending Exhibit A back to Plaintiff, the

  Court discovered in its contents: (1) Plaintiff’s reply brief in support of his Motion

  [#286]; and (2) a motion seeking leave to exceed the prescribed page limit. [#284.]

  These two items were docketed on July 28, 2021.

         In his 30-page Reply, Plaintiff details his transfer from the CDOC to WDOC,

  his belief the transfer was retaliatory, the alleged illegality of the transfer, and

  allegations CDOC Defendants lied in their sworn affidavits. [#286, pp. 2,4-13.]

  Regarding his personal property, Plaintiff asserts he originally filed his Motion to

  inform the Court that “3/4” of his legal materials “mysteriously vanished.” [Id. p.3.]

  In his Reply, Plaintiff explains WDOC lost his personal property, including his legal

  papers, when they accidently became commingled with another inmate’s items. 2

  Because of this, Plaintiff claims he “no longer has the legal files necessary to litigate

  [his] current cases.” [Id. p.18.] Plaintiff sent Exhibit A in order for the Court to

  “compare the defense exhibits and statements to the actual documents in Ex[hibit]

  A.” [Id. p.2.]

  B.     Discussion




  1 Plaintiff claims Exhibit A contains the entirety of his legal documents.
  2 Plaintiff clarifies CDOC did not engage in any “wrongdoing as to the legal property,”
  but he faults CDOC and Defendant Dauffenbach for the transfer that led to his lost
  items. [#286, p. 18.]
                                             3
Case 1:18-cv-03165-PAB-SKC Document 288 Filed 08/16/21 USDC Colorado Page 4 of 7




        As an initial matter, the Court in its discretion declines to conduct an in

  camera review of Exhibit A. See Krenning v. Hunter Health Clinic, Inc., 166 F.R.D.

  33, 35 (D. Kan. 1996) (“In camera procedures should be a rare procedure . . .[s]uch a

  procedure requires a great deal of a court’s time and energy. . . .”) The Court finds

  such an endeavor unnecessary and irrelevant given Plaintiff’s statements that

  WDOC commingled his items with another inmate leading to them being lost. [See

  #286, pp.17-18.] Therefore, the Clerk is ORDERED to return Exhibit A to Plaintiff. 3

        The Court also notes Plaintiff’s Reply contains various allegations against

  Colorado state actors, including retaliation, illegal transfer, property damage, and

  making false statements to the Court. However, these allegations are subsumed in

  Plaintiff’s newest lawsuit (case no. 21-cv-01684-GPG) filed on June 18, 2021. Thus,

  the Court need not address them here. Plaintiff also asserts allegedly

  unconstitutional conditions of confinement against WDOC, including no access to the

  law library, lack of medical care, inability to communicate with family and legal

  counsel, and unwarranted discipline. But the Court has no jurisdiction over the

  WDOC, nor has Plaintiff established any requisite jurisdiction.

        Along these lines, the Court sees no need for a hearing. This is especially true

  when considering the lack of recourse available to Plaintiff from this Court




  3It should be emphasized that, other than the clerk’s office having extracted the
  motion for leave to exceed the page limit and the reply, this Court has not reviewed
  nor retained any of the documents included in the box identified as Exhibit A.
                                            4
Case 1:18-cv-03165-PAB-SKC Document 288 Filed 08/16/21 USDC Colorado Page 5 of 7




  concerning Wyoming’s handling of his legal materials. Plaintiff initially requested

  the hearing to inform the Court of his inability to prosecute his cases due to missing

  documents. In his Reply, Plaintiff admits WDOC, and not CDOC, lost his items. And

  claims he is unable to litigate his cases as a result. Accordingly, the Court DENIES

  Plaintiff’s Motion to the extent it seeks a hearing.

         Plaintiff’s Motion also requests a stay on all “required Plaintiff (sic) pleadings,

  responses, replies” claiming that he did not have the “means to litigate [his] cases.”

  [#271, p.1 and #286, p.3.] In light of Plaintiff’s lost legal documents and his stated

  inability to litigate his cases, it appears Plaintiff’s prosecution of this case is

  untenable at this time. Moreover, it is unclear when Plaintiff may be able to resume

  the ability to pursue this action. Entry of a stay may thus be proper. Landis v. N. Am.

  Co., 299 U.S. 248, 254-55 (1936) (“[T]he power to stay proceedings is incidental to the

  power in every court to control the disposition of the causes on its docket with

  economy of time and effort for itself, for counsel, and for litigants.”).

         But rather than stay this case indefinitely, the Court recommends the case be

  administratively closed pursuant to D.C.COLO.LCivR 41.2, subject to reopening for

  good cause. See Quinn v. CGR, 828 F.2d 1463, 1465 n. 2 (10th Cir. 1987) (construing

  administrative closure as the practical equivalent of a stay). Good cause to reopen

  this case will be found to exist when Plaintiff can demonstrate he is able to fully

  prosecute this case and comply with deadlines. The Court notes there are three

  motions to dismiss pending that are not fully briefed. The Court previously granted

                                              5
Case 1:18-cv-03165-PAB-SKC Document 288 Filed 08/16/21 USDC Colorado Page 6 of 7




  an extension for Plaintiff to respond but that deadline passed during Plaintiff’s

  transfer to WDOC. [#270.] And considering his missing legal documents, it is unlikely

  he will be in the position to respond anytime soon. Further, a trial date has not yet

  been set. As a result, any temporary closure of the case will not interfere with dates

  already set aside on the District Judge’s calendar, and will prevent this case from

  getting stale on the Court’s docket.

        For the reasons stated above, the Court DENIES Plaintiff’s Motion as it relates

  to a request for hearing and RECOMMENDS the file be administratively closed

  pending a showing of good cause.

        DATED: August 16, 2021.


                                                       BY THE COURT:



                                                       S. Kato Crews
                                                       U.S. Magistrate Judge



                                         *   *     *

  Be advised that all parties shall have fourteen (14) days after service hereof
  to serve and file any written objections in order to obtain reconsideration
  by the District Judge to whom this case is assigned. Fed. R. Civ. P. 72(b). The
  party filing objections must specifically identify those findings or
  recommendations to which the objections are being made. The District
  Court need not consider frivolous, conclusive or general objections. A
  party’s failure to file such written objections to proposed findings and
  recommendations contained in this report may bar the party from a de novo
  determination by the District Judge of the proposed findings and
  recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28

                                             6
Case 1:18-cv-03165-PAB-SKC Document 288 Filed 08/16/21 USDC Colorado Page 7 of 7




  U.S.C. § 636(b)(1). Additionally, the failure to file written objections to the
  proposed findings and recommendations within fourteen (14) days after
  being served with a copy may bar the aggrieved party from appealing the
  factual findings and legal conclusions of the Magistrate Judge that are
  accepted or adopted by the District Court. Thomas v. Arn, 474 U.S. 140, 155
  (1985); Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).




                                        7
